WALKER, J.
The uncontroverted testimony of the witness Wood shows that he bought of the defendant a little round pasteboard check, with the figures “25” on it, for which he paid him twenty-five cents ; that the witness then gave the check back to the defendant, and the defendant gave the witness a bucket of lager beer.
This transaction was a sale of the beer by the defendant. Obviously, the beer was delivered for the money. The byplay with the check between the receipt of the money by the defendant and his delivery of the beer to the witness can not be permitted to hide the true nature of the transaction. It was a clumsy device intended to cover up an actual sale. The law disregards such a mere sham or subterfuge and looks to the result which was plainly intended and accomplished by the parties. The general affirmative charge in favor of the State was properly given. — Acts of Alabama 1880-81, p. 167; Marcus v. State, 89 Ala. 23; Black on Intoxicating Liquors, §§ 403, 405.
Affirmed.